FILED
                             NOT FOR PUBLICATION                           MAR 29 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AMAR JEET SHARMA,                                No. 09-70056

               Petitioner,                       Agency No. A096-338-634

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Amar Jeet Sharma, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d

988, 992 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Sharma’s motion to reopen

because it was untimely, see 8 C.F.R. § 1003.2(c)(2), and Sharma failed to present

sufficient evidence of changed circumstances in India to qualify for the regulatory

exception to the time limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); see also Toufighi, 538 F.3d at 996-97 (underlying adverse

credibility determination rendered evidence of changed circumstances immaterial).

      PETITION FOR REVIEW DENIED.




                                          2                                     09-70056